Case 1:20-cr-00061-JPH-TAB Document 33 Filed 11/17/20 Page 1 of 3 PageID #: 86




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )    No. 1:20-cr-00061-JPH-TAB
                                             )
JOEL CASTILLO,                               ) -01
                                             )
                          Defendant.         )

            ORDER DENYING MOTION TO DISMISS INDICTMENT

      Defendant, Joel Castillo, has filed a motion to dismiss the indictment,

arguing that a 115-day delay before his initial hearing violated Federal Rule of

Criminal Procedure 5(a)(1)(A)'s requirement that he be brought "without

unnecessary delay before a magistrate judge." Dkt. 25. He also argues that he

was denied his right to be tried within seventy days of the indictment in

violation of the Speedy Trial Act. Id. (citing 18 U.S.C. § 3161(c)(1). The

government concedes the Rule 5(a)(1)(A) violation but argues that dismissing

the indictment is not an appropriate remedy. Dkt. 31 at 6.

      Although Rule 5(a)(1)(A)'s requirements were not satisfied here, dismissal

is not a proper remedy. See United States v. Peeples, 962 F.3d 677, 685–86,

686 nn.22, 26 (2d Cir. 2020) (collecting Supreme Court cases "confirm[ing] that

the remedy for [a Rule 5(a)] violation is the exclusion of evidence, not dismissal

of a criminal case"); United States v. Cabezas-Montano, 949 F.3d 567, 591

(11th Cir. 2020); United States v. Cooke, 853 F.3d 464, 471 (8th Cir. 2017)

("[T]he appropriate remedy for a violation of Rule 5(a)(1)(A) is not dismissal of


                                         1
Case 1:20-cr-00061-JPH-TAB Document 33 Filed 11/17/20 Page 2 of 3 PageID #: 87




an indictment, but suppression of evidence illegally obtained as a result of the

violation."); United States v. Dyer, 325 F.3d 464, 470 n.2 (3d Cir. 2003) ("[T]he

remedy for such a violation is not dismissal of the indictment."); Lovelace v.

United States, 357 F.2d 306, 309–10 (5th Cir. 1966); United States v. Taylor,

No. 10-CR-16, 2010 WL 2425922 at *2 (E.D. Wis. 2010). 1

      Indeed, Mr. Castillo cites no authority from any court of appeals or any

court in the Seventh Circuit showing that dismissal is an appropriate remedy

for Rule 5(a) violations. See dkt. 32. Instead, he relies on United States v.

Osunde, 638 F. Supp. 171 (N.D. Cal. 1986), and United States v. Contreras, 197

F. Supp. 2d 1173 (N.D. Iowa 2002). Osunde is an outlier that dismissed an

indictment for a Rule 5(a) violation even though the court there found no "case

law supporting dismissal, rather than suppression of evidence, for flagrant

violations of Rule 5(a)." 638 F. Supp. at 176. Osunde has not been applied in

the Seventh Circuit, and Mr. Castillo does not cite any case applying it except

Contreras. But Contreras did not dismiss an indictment solely for a Rule 5(a)

violation. 197 F. Supp. 2d at 1177–78. Instead, it found a Speedy Trial Act

violation for failing to indict the defendant within the thirty days of arrest,

which triggered "mandatory dismissal" under 18 U.S.C. § 3162(a)(1). Id.

      Here, unlike in Contreras, there is no Speedy Trial Act violation. The

Speedy Trial Act requires that a defendant's trial begin "within seventy days



1 Dismissal of the indictment may be possible under the Court's supervisory powers.
See Taylor, 2010 WL 2425922 at *2. But Mr. Castillo does not allege widespread
violations or "flagrant" prosecutorial misconduct justifying the exercise of supervisory
powers, which "are to be used sparingly." Id.; see dkt. 32.

                                            2
Case 1:20-cr-00061-JPH-TAB Document 33 Filed 11/17/20 Page 3 of 3 PageID #: 88




from the filing date (and making public) of the information or indictment, or

from the date the defendant has appeared before a judicial officer of the court

in which such charge is pending, whichever date last occurs." 18 U.S.C. §

3161(c)(1). Here, Mr. Castillo's initial appearance was on June 3, 2020, dkt.

16, and his trial was set for fewer than seventy days later, on August 3, 2020,

dkt. 13. While the conceded Rule 5(a)(1)(A) violation delayed the initial

appearance, it is still that appearance—rather than the date that Mr. Castillo

"'should have been' brought before a judicial officer"—that started the Speedy

Trial Act's clock. United States v. Wilkerson, 170 F.3d 1040, 1042 (11th Cir.

1999). There is therefore no Speedy Trial Act violation requiring the dismissal

of the indictment.

      Because dismissal of the indictment is not an appropriate remedy for the

conceded Rule 5(a)(1)(A) violation, Mr. Castillo's motion to dismiss is DENIED.

Dkt. [25].

SO ORDERED.

Date: 11/17/2020




Distribution:

Michael J. Donahoe
INDIANA FEDERAL COMMUNITY DEFENDERS
mike.donahoe@fd.org

Jeremy A. Morris
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
jeremy.morris@usdoj.gov


                                        3
